Se ee . “ss UN

Case 2:20-cr-00035-JFW Document 64 Filed 01/27/21 Page1of3 Page ID #:743

*

 

 

 

 

 

 

 

 

of FILED
Daniel Guss ‘ CLERK, U.S. DISTRICT COURT
1 .
2 January 27, 2021
3
4 CENTRAL DISTRICT OF CALIFORNIA
BY: st DEPUTY
5
6
7 UNITED STATES DISTRICT COURT
8 FOR THE CENTRAL DISTRICT OF CALIFORNIA
SUNITED STATES OF AMERICA, No. 20-CR-35-JFW
10 Plaintiff, APPLICATION FOR EXTENSTION OF TIME _
TO RESPOND TO THE ORDER TO SHOW
il Vv. a CAUSE RE: CONTEMPT FOR DANIEL GUSS

12MIITCHELL ENGLANDER,

13 Defendant.

 

14
15
16
17
18
19

pik yp _

Daniel Guss \
22

23
24
25
26
27

IQ

 
a . é

4 a
Case 2:20-cr-00035-JFW Document 64 Filed 01/27/21 Page 2o0f3 Page ID#:744

27 January 2021
1 Page
VIA E-MAIL

c/o Shannon E. Reilly
Courtroom Deputy Clerk for
Honorable John F. Walter

United States Courthouse

Courtroom 7A

350 W. ist Street

Los Angeles, CA 90012

Shannon Reilly@cacd.uscourts.gov

Re: United States v. Englander (2:20-cr-00035)

Dear Judge Walter —

At 2:30pm today, | received an email from your Clerk Shannon Reilly with an attached order to
show cause. I take this matter extremely seriously and am reaching out to an attorney for
advice and/or representation.

Because | am not an attorney, nor do | have one, | am respectfully requesting an extension of
30 days to respond, or March 1, 2021, so we can properly address the matter. The Order as it
stands only afforded me two business days to respond.

Upon receipt of the Order, | immediately made all of my social media accounts private and
hope that the Court sees my immediate response to be proactive and cooperative.

eG
Daniel Guss

PO Box 5921

Sherman Oaks, CA 91413

818-231-1108
Daniel.Guss@gmail.com
[ew

Case 2:20-cr-00035-JFW Document 64 Filed 01/27/21 Page 3of3 Page ID #:745

Daniel Guss

 

1 || Address

2

3

4

6

7 UNITED STATES DISTRICT COURT

8 FOR THE CENTRAL DISTRICT OF CALIFORNIA

S9UNITED STATES OF AMERICA, No. 20-CR-35-JFW
10 Plaintiff, PROPOSED ORDER _ ON APPLICATION FOR

EXTENSTION OF TIME TO RESPOND TO

11 Vv. THE ‘ORDER TO SHOW CAUSE RE:

 

CONTEMPT FOR DANIEL GUSS
12MI[TCHELL ENGLANDER, .

13 Defendant.

 

14
15 For good cause shown, IT IS HEREBY ORDERED THAT:
16 Daniel Guss’ application for extension of time to
17
18
19 is GRANTED/DENIED.
20
21
22

23

 

 

DATE HONORABLE JOHN F. WALTER
UNITED STATES DISTRICT JUDGE

24
25
26

27

OR

 

 
